Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1-30 are pending.
Claim 1-30 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, 14, 26, 28, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kung (US-PG-PUB 2020/0351855 A1).

The application is about sidelink assisted retransmission and is shown in fig. 4a 

    PNG
    media_image1.png
    313
    448
    media_image1.png
    Greyscale

The primary reference Kung is about a method for retransmission of  sidelink data  and is shown in fig. 6

    PNG
    media_image2.png
    334
    421
    media_image2.png
    Greyscale





As to claim 11. Kung teaches a method for wireless communications by a network entity (Kung fig. 6 gnb 602 i.e. a network entity), comprising:
sending first data intended to a second UE in a first transmission (looking at applicant specification [0062] sidelink resources being allocated to a Tx Ue for sidelink communication with a second Rx Ue based on this Kung teaches in fig.6 [0425] first Ue 604 receiving sidelink grant for sidelink transmission i.e. for communication with a second Ue and [0425] sidelink data being transmitted to second Ue and fig. 3 a transceiver 314 part of network entity); and
signaling a first UE to retransmit the first data to the second UE via a sidelink(Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe in order for TX Ue 604 to retransmit data to RXUe 606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606 and timing and indication of retransmission from gnb to first Ue); if the network entity fails to receive an acknowledgment that the second UE successfully received the first data in the first transmission (Kung fig. 6 [0425]  a NACK being sent to the first Tx Ue indicating that data was not received by Rx Ue i.e. second Ue and HARQ feedback being provided to gnb by TxUe  based on which retransmission is to take place).

As to claim 13. Kung teaches all the limitation of parent claim 11,
Kung teaches further comprising providing a first acknowledgment feedback for the first transmission (Kung [0310] teaches a NACK).

As to claim 14. Kung teaches all the limitation of parent claim 13,
Kung teaches receiving a second transmission with second data targeting the first UE(Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe i.e. first Ue  in order for TX Ue 604 to retransmit data to RXUe i.e. second Ue  606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606); and
providing a second acknowledgment feedback for the second transmission(Kung fig.5 and fig. 6  first resource allocation to Tx Ue which is first transmission and sidelink grand being sent to first Ue which is second transmission and acknowledgment being provided which relates to second transmission)

As to claim 26. Kung teaches a network entity (Kung fig.1 a base station 100), comprising:
a processing system (Kung fig. 3. a cpu 308) configured to generate first data (Kung [0425] sidelink transmission i.e. a first data); and
a transmitter (Kung fig.3, 314 a transceiver) configured to:
send the first data intended to a second UE in a first transmission (looking at applicant specification [0062] sidelink resources being allocated to a Tx Ue for sidelink communication with a second Rx Ue based on this Kung teaches in fig.6 [0425] first Ue 604 receiving sidelink grant i.e send by eNB for sidelink transmission i.e. for communication with a second Ue and [0425] sidelink data being transmitted to second Ue); and
signal a first UE to retransmit the first data to the second UE via a sidelink(Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe in order for TX Ue 604 to retransmit data to RXUe 606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606); if the network entity fails to receive an acknowledgment that the second UE successfully received the first data in the first transmission(Kung fig. 6 a NACK being sent to the first Tx Ue indicating that data was not received by Rx Ue i.e. second Ue and HARQ feedback being provided to gnb by TxUe  based on which retransmission is to take place).

As to claim 28. Kung teaches all the limitation of parent claim 26,
Kung teaches further comprising providing a first acknowledgment feedback for the first transmission (Kung [0310] teaches a NACK).

As to claim 29. Kung teaches all the limitation of parent claim 28, further comprising:
Kung teaches receiving a second transmission with second data targeting the first UE(Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe i.e. first Ue  in order for TX Ue 604 to retransmit data to RXUe i.e. second Ue  606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606); and
providing a second acknowledgment feedback for the second transmission(Kung fig.5 and fig. 6  first resource allocation to Tx Ue which is first transmission and sidelink grand being sent to first Ue which is second transmission and acknowledgment being provided which relates to second transmission)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5,16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Kim (US-PG-PUB 2020/0275412 A1) 

The application is about sidelink assisted retransmission and is shown in fig. 4a 

    PNG
    media_image1.png
    313
    448
    media_image1.png
    Greyscale

The primary reference Kung is about a method for retransmission of  sidelink data and is shown in fig. 6

    PNG
    media_image2.png
    334
    421
    media_image2.png
    Greyscale














The secondary reference Kim is about a method for transmitting and receiving sidelink data and is shown in fig. 14 

    PNG
    media_image3.png
    610
    452
    media_image3.png
    Greyscale


As to claim 1. Kung teaches a method for wireless communications by a first user equipment (UE) (Kung fig. 6 a Tx Ue 604) comprising:
(looking at applicant specification [0062] sidelink resources being allocated to a Tx Ue for sidelink communication with a second Rx Ue based on this Kung teaches in fig.6 [0425] first Ue 604 receiving sidelink grant for sidelink transmission i.e. for communication with a second Ue and [0425] sidelink data being transmitted to second Ue) by decoding a first transmission of the first data targeting the second UE (Kung [0280] PSSCH corresponding to sidelink grant [0377] PSCCH carries information to decode the sidelink grant PSSCH);
receiving signaling indicating the first UE is to retransmit the first data to the second UE (Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe in order for TX Ue 604 to retransmit data to RXUe 606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606); and
Kung does not teach retransmitting the first data to the second UE, via a sidelink, in response to the signaling.
However Kim from a similar field of endeavor teaches retransmitting the first data to the second UE, via a sidelink, in response to the signaling (Kim fig.14, 1430 [0237] [0239] retransmission of sidelink data based on second resource reservation which was allocated for retransmission and see also [0223] [0225]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Kung to retransmit sidelink data based on grant i.e. signaling received from base station. Because Kim teaches a method for rapidly retransmitting sidelink data based on received grant (Kim [0012]).

As to claim 4. The combination of Kung and Kim teaches all the limitation of parent claim 1,
Kung teaches further comprising providing a first acknowledgment feedback for the first transmission (Kung [0310] teaches a NACK).

As to claim 5. The method of claim 4, further comprising:
receiving a second transmission with second data targeting the first UE(Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe i.e. first Ue  in order for TX Ue 604 to retransmit data to RXUe i.e. second Ue  606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606); and
providing a second acknowledgment feedback for the second transmission(Kung fig.5 and fig. 6  first resource allocation to Tx Ue which is first transmission and sidelink grand being sent to first Ue which is second transmission and acknowledgment being provided which relates to second transmission)

As to claim 16. A first user equipment (UE) (Kung fig. 6 a Tx Ue 604), comprising:
 a processing system (Kung fig.3 a cpu 308) configured to: 
obtain first data intended for a second UE(looking at applicant specification [0062] sidelink resources being allocated to a Tx Ue for sidelink communication with a second Rx Ue based on this Kung teaches in fig.6 [0425] first Ue 604 receiving sidelink grant for sidelink transmission i.e. for communication with a second Ue and [0425] sidelink data being transmitted to second Ue)  by decoding a first transmission of the first data targeting the second UE (Kung [0280] PSSCH corresponding to sidelink grant [0377] PSCCH carries information to decode the sidelink grant PSSCH); 
a receiver (Kung fig. 3 a transceiver 314), configured to receive signaling indicating the first UE 1s to retransmit the first data to the second UE (Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe in order for TX Ue 604 to retransmit data to RXUe 606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606);; and 
a transmitter (Kung fig. 3 a transceiver 314) 
Kung teaches a transceiver however Kung does not teach configured to retransmitting the first data to the second UE via a sidelink, in response to the signaling.
However configured to retransmitting the first data to the second UE via a sidelink, in response to the signaling. (Kim fig.14, 1430 [0237] [0239] retransmission of sidelink data based on second resource reservation which was allocated for retransmission and see also [0223] [0225]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Kung to retransmit sidelink data based on grant i.e. signaling received from base station. Because Kim teaches a method for rapidly retransmitting sidelink data based on received grant (Kim [0012]).

As to claim 19. The combination of Kung and Kim teaches all the limitation of parent claim 16,
(Kung [0310] teaches a NACK).

As to claim 20. The combination of Kung and Kim teaches all the limitation of parent claim 19, further comprising:
receiving a second transmission with second data targeting the first UE(Kung fig.6 [0425] a second sidelink being transmitted from the gnb to the TXUe i.e. first Ue  in order for TX Ue 604 to retransmit data to RXUe i.e. second Ue  606 and scheduling signaling indicating to Ue 604 to retransmit data to Ue 606); and
providing a second acknowledgment feedback for the second transmission(Kung fig.5 and fig. 6  first resource allocation to Tx Ue which is first transmission and sidelink grand being sent to first Ue which is second transmission and acknowledgment being provided which relates to second transmission)

Claim 2, 3, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Kim (US-PG-PUB 2020/0275412 A1) and in view of Basu (US-PG-PUB 2020/0304969 A1) 

As to claim 2. The combination of Kung and Kim teaches all the limitation of parent claim 1,
The combination of Kung and Kim does not teach measuring channel quality of the sidelink; and
reporting the measured channel quality to a network entity.
(Basu [0095] a csi part of of CQI being measured); 
and reporting the measured channel quality to a network entity(Basu [0095] csi being reported to RAN i.e. network).
	Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Kung and Kim to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providng for efficient spectrum utilization (Basu [0006]). 

As to claim 3. The combination of Kung and Kim teaches all the limitation of parent claim 2
The combination of Kung and Kim does not teach wherein:
the signaling further indicates the first UE is part of a group of one or more UEs; and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE.
However the signaling further indicates the first UE is part of a group of one or more UEs (Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); and
(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Kung and Kim to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providng for efficient spectrum utilization (Basu [0006]). 

As to claim 17. The combination of Kung and Kim teaches all the limitation of parent claim 16,
The combination of Kung and Kim does not teach measure channel quality of the sidelink; and
report the measured channel quality to a network entity.
	However Basu from a similar field of endeavor teaches measure channel quality of the sidelink (Basu [0095] a csi part of of CQI being measured); 
and report the measured channel quality to a network entity(Basu [0095] csi being reported to RAN i.e. network).
	Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Kung and Kim to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving (Basu [0006]). 

As to claim 18. The combination of Kung and Kim teaches all the limitation of parent claim 17
The combination of Kung and Kim does not teach wherein:
the signaling further indicates the first UE is part of a group of one or more UEs; and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE.
However the signaling further indicates the first UE is part of a group of one or more UEs (Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); and
the signaling further indicates the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching of Kung and Kim to report a channel quality indication to a network so that network can request sidelink retransmission. Because Basu teaches a method of receiving resources for retransmission to v2x ue resources thus providng for efficient spectrum utilization (Basu [0006]). 


Claim 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Basu (US-PG-PUB 2020/0304969 A1) 

As to claim 12 Kung teaches all the limitation of parent claim11, 
Kung teaches a receiver configured to receive (Kung fig.3, transceiver 314), from the first UE( Kung fig.6 communication between base station and Tx Ue i.e. first Ue)
Kung does not teach a report of measured channel quality of the sidelink, wherein:
the processing system is further configured to include the first UE in a group of one or more UEs, wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE. 
However Basu from a similar field of endeavor teaches a report of measured channel quality of the sidelink(Basu [0095] csi being reported to RAN i.e. network)., wherein:
the processing system is further configured to include the first UE in a group of one or more UEs(Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the application to combine the teaching of Basu and the combined teaching (Basu [0006]). 

As to claim 27. The combination of Kung and Kim teaches all the limitation of parent claim 26, 
The combination of Kung and Kim further comprising:
a receiver configured to receive (Kung fig.3, transceiver 314), from the first UE( Kung fig.6 communication between base station and Tx Ue i.e. first Ue)
The combination of Kung and Kim does not teach a report of measured channel quality of the sidelink, wherein:
the processing system is further configured to include the first UE in a group of one or more UEs, wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE. 
However Basu from a similar field of endeavor teaches a report of measured channel quality of the sidelink(Basu [0095] csi being reported to RAN i.e. network)., wherein:
the processing system is further configured to include the first UE in a group of one or more UEs(Basu [0127] a retransmission grant i.e. signaling indication transmission mode such as cast type i.e. groupcast); wherein the signaling comprises signaling the group of UEs is to retransmit the first data to the second UE(Basu [0127] SL retransmission taking place using a cast type i.e. groupcast ).
(Basu [0006]). 

Claim 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Kim (US-PG-PUB 2020/0275412 A1) and in view of Takeda (US-PG-PUB 2021/0194622 A1) 

As to claim 6. The combination of Kung and Kim teaches all the limitation of parent claim 5,
The combination of Kung and Kim does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Kung and Kim to multiplex the first HARQ and the second HARQ. (Takeda [0014]).

As to claim 21. The combination of Kung and Kim teaches all the limitation of parent claim 20,
The combination of Kung and Kim does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the combined teaching of Kung and Kim to multiplex the first HARQ and the second HARQ. Because Takeda teaches a method of combining or multiplexing a first HARQ and second HARQ when first time and second time partially or completely overlaps thus providing improve spectrum utilization (Takeda [0014]).

Claim 7, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Kim (US-PG-PUB 2020/0275412 A1) and in view of Zhou et al. (US-PG-PUB 2021/0219329 A1)


As to claim 7. The combination of Kung and Kim teaches all the limitation of parent claim 1,wherein:
The combination of Kung and Kim does not teach the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID; and
the retransmission of the first data to the second UE includes the same HARQ process ID.
However Zhou from a similar field of endeavor teaches the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID (Zhou [0470] a process ID which is the same for a first and second transmission),
the retransmission of the first data to the second UE includes the same HARQ process ID(Zhou [0470] a process ID which is the same for a first and second transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Kung and Kim to use a same process id for transmission and retransmission of a data. Because Zhou teaches a method of reducing overhead by introducing multiple transport block using DCI thereby improving transmission efficiency (Zhou [0038]).

As to claim 22. The combination of Kung and Kim teaches all the limitation of parent claim 16,wherein:

the retransmission of the first data to the second UE includes the same HARQ process ID.
However Zhou from a similar field of endeavor teaches the first transmission includes a corresponding hybrid automatic retransmission (HARQ) process ID (Zhou [0470] a process ID which is the same for a first and second transmission),
the retransmission of the first data to the second UE includes the same HARQ process ID(Zhou [0470] a process ID which is the same for a first and second transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Kung and Kim to use a same process id for transmission and retransmission of a data. Because Zhou teaches a method of reducing overhead by introducing multiple transport block using DCI thereby improving transmission efficiency (Zhou [0038]).

Claim 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Kim (US-PG-PUB 2020/0275412 A1) and in view of Xiong et al. (US-PG-PUB 2020/0022175 A1) 

As to claim 8. The combination of Kung and Kim teaches all the limitation of parent claim 1

transmitting additional data to the second UE via the sidelink; and
distinguishing a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data.
However Xiong from a similar field of endeavor teaches further comprising:
transmitting additional data to the second UE via the sidelink (Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ); and
distinguishing a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data(Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiong and the combined teaching of Kung and Kim to use process ID to differentiate between data being send at different occasion. Because Xiong teaches a method of providing different process ID for each data thus providing higher energy efficient (Xiong [0033]).

As to claim 23. The combination of Kung and Kim teaches all the limitation of parent claim 16,
The combination of Kung and Kim does not teach wherein:the transmitter is further configured to transmit additional data to the second UE via the sidelink; and

	However Xiong from a similar field of endeavor teaches the transmitter is further configured to transmit additional data to the second UE via the sidelink(Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ); and
the processing system is further configured to distinguish a HARQ process ID for the retransmitted first data from a HARQ process ID for the additional sidelink data(Xiong [0112] additional data being transmitted at different occasion using or by incrementing HARQ process id see also [0041] d2d communication ).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiong and the combined teaching of Kung and Kim to use process ID to differentiate between data being send at different occasion. Because Xiong teaches a method of providing different process ID for each data thus providing higher energy efficient (Xiong [0033]).

Claim 9,10,24,25   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Kim (US-PG-PUB 2020/0275412 A1) and in view of Xiong et al. (US-PG-PUB 2020/0022175 A1) and in view of Yeo et al.  (US-PG-PUB 2021/0050956 A1) 

As to claim 9. The combination of Kung, Kim and Xiong teaches all the limitation of parent claim 8,

However Yeo from a similar field of endeavor teaches wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE (Yeo [0186][0187] a sci bit indicating whether a transmission is a retransmission or new transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Kung, Kim and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

As to claim 10. The combination of Kung, Kim and Xiong teaches all the limitation of parent claim 8,
The combination of Kung, Kim and Xiong does not teach wherein the distinction comprises:
However Yeo teaches selecting a value for the HARQ process ID for the retransmitted data from a subset of HARQ process IDs reserved for retransmitted data (Yeo [0186] a harq process id being selected for data retransmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined (Yeo [0007]).

As to claim 24. The combination of Kung, Kim and Xiong teaches all the limitation of parent claim 23,
The combination of Kung, Kim and Xiong does not wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE.
However Yeo from a similar field of endeavor teaches wherein the distinction is provided via a bit in sidelink control information (SCI) that indicates whether a HARQ process ID is for the retransmitted first data or the additional sidelink data from the first UE. (Yeo [0186] [0187] a sci bit indicating whether a transmission is a retransmission or new transmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Kung, Kim and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

As to claim 25. The combination of Kung, Kim and Xiong teaches all the limitation of parent claim 23,
The combination of Kung, Kim and Xiong does not wherein the distinction comprises:

However Yeo from a similar field of endeavor teaches wherein the distinction comprises: selecting a value for the HARQ process ID for the retransmitted data from a subset of HARQ process IDs reserved for retransmitted data(Yeo [0186] a harq process id being selected for data retransmission).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yeo and the combined teaching of Kung, Kim and Xiong to use a sci bit to differentiate between data. Because Yeo teaches a method for proving various service in a seamless manner (Yeo [0007]).

Claim 15, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US-PG-PUB 2020/0351855 A1) and in view of Takeda et al. (US-PG-PUB 2021/0194622 A1).

As to claim 15. Kung teaches all the limitation of parent claim 14,
Kung does not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
(Takeda [0014]).

As to claim 30. Kung teaches all the limitation of parent claim 29,
Kung does not teach not teach wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded.
However Takeda from a similar field of endeavor teaches wherein the first acknowledgment feedback for the first transmission and the second acknowledgment feedback for the second transmission are jointly coded (Takeda [0132] first HARQ and second HARQ being multiplexed and [0375] d2d and v2x environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Kung to multiplex the first HARQ and the second HARQ. Because Takeda teaches a method of combining or multiplexing a first HARQ and second HARQ when first time and second time partially or completely overlaps thus providing improve spectrum utilization (Takeda [0014]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VOSTER PREVAL/Examiner, Art Unit 2412                

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412